MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 01 2020, 8:29 am

court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kurt A. Young                                            Curtis T. Hill, Jr.
Nashville, Indiana                                       Attorney General of Indiana

                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joseph C. Gonzalez, Jr.,                                 October 1, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2295
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Barbara Crawford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G01-1811-MR-40617



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020         Page 1 of 11
                                       Statement of the Case
[1]   Joseph C. Gonzalez, Jr. appeals his conviction and sentence following a jury

      trial for murder, a felony, and his adjudication as a habitual offender. Gonzalez

      raises two issues for our review, which we revise and restate as follows:


              1.       Whether the trial court erred when it granted the State’s
                       motion to continue Gonzalez’s trial outside of the
                       timeframe required by Gonzalez’s speedy-trial request.

              2.       Whether the trial court improperly participated in plea
                       negotiations such that Gonzalez’s sentence should be
                       reduced.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In late 2018, Gonzalez lived in a “rooming house” in Indianapolis. Tr. Vol. 2

      at 223. At that time, Gonzalez was in a relationship with Sarah Brianne Serna,

      and Serna would stay with Gonzalez “from time to time.” Tr. Vol. 3 at 19.

      Gonzalez and Serna “seemed to fight a lot,” and their relationship was “not

      good.” Tr. Vol. 2 at 217.


[4]   In the late hours of November 16 and into the early hours of November 17,

      Gonzalez’s neighbor, Steven Andrews, heard Gonzalez and Serna argue.

      Andrews then heard Serna “scream” for a “long time,” and he “heard a clunk.”
Id. at 225, 246. Andrews did not hear anything further, so he exited his room.

      He then saw Gonzalez “[p]acing back and forth” in the hallway, and he noticed


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020   Page 2 of 11
      that the door to Gonzalez’s room was closed. Id. at 225. Andrews then asked

      Gonzalez if Serna was alright. Gonzalez responded: “no.” Id. Gonzalez then

      left the rooming house, and Andrews called 9-1-1.


[5]   Officers with the Indianapolis Metropolitan Police Department responded to

      the scene. When they arrived at Gonzalez’s room, officers saw Serna’s

      deceased body on the sofa. There were “defects” on Serna’s head, and there

      was blood on the walls. Tr. Vol. 3 at 128. Officers also found a sledgehammer

      on the floor that had Serna’s blood on it. The coroner determined that Serna

      had died from blunt force trauma to the head. When officers located Gonzalez

      later that morning, he was wearing a shirt that had Serna’s blood on it.


[6]   On November 20, the State charged Gonzalez with murder, a felony. On April

      18, 2019, Gonzalez, while represented by counsel, requested a speedy trial

      pursuant to Indiana Criminal Rule 4(B). The trial court granted Gonzalez’s

      request and scheduled his trial for June 24.


[7]   The State submitted various items to a DNA analyst for testing. On June 12,

      the State received the initial results of the DNA testing. The results indicated

      the possible presence of male DNA, so the State asked the laboratory to

      perform additional testing.


[8]   On June 14, Gonzalez filed a motion to continue. At a hearing on his motion

      on June 17, Gonzalez requested to proceed pro se. Also at that hearing, the

      State informed the court that it believed that the results of the additional DNA



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020   Page 3 of 11
       testing would be available before the trial date. The court granted Gonzalez’s

       motion to proceed pro se but ordered that the trial remain set for June 24.


[9]    On June 18, the State filed a motion to continue Gonzalez’s trial pursuant to

       Indiana Criminal Rule 4(D). In that motion, the State asserted that, after the

       hearing on June 17, the DNA analyst had informed the State that the additional

       DNA testing would not be completed prior to the June 24 trial date. The State

       further asserted that the DNA analyst had indicated that the testing would be

       completed within thirty days.


[10]   The trial court held a hearing on the State’s motion on June 20. At the hearing,

       the State reiterated to the court that it had initially believed that the additional

       DNA testing would be completed prior to trial but that it had recently learned

       that the results would not be available by that date. The State also asserted that

       the DNA evidence was “necessary” for its case and that it had made a

       “reasonable attempt” to get the evidence in time. Tr. Supp. at 7. The trial

       court granted the State’s motion and rescheduled Gonzalez’s jury trial to July

       29. The State ultimately received the DNA results after that hearing.


[11]   On June 28, Gonzalez, pro se, filed a motion for discharge. In that motion,

       Gonzalez asserted that more than seventy calendar days had passed without a

       trial in violation of Indiana Criminal Rule 4(B) and that he had not caused any

       delay. Accordingly, he asserted that he was entitled to a dismissal of the charge




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020   Page 4 of 11
       against him. The trial court denied Gonzalez’s motion. 1 Thereafter, the State

       alleged that Gonzalez was a habitual offender.


[12]   At the final pretrial conference on July 22, the following colloquy occurred:


                THE COURT: All right. [State], did you—I forgot to ask this.
                Did you ever make an offer to Mr. Gonzalez in this case?


                [STATE]: Judge, I don’t know if we actually made an offer.


                THE COURT: Okay.


                [STATE]: Any offer that I would make would be to the murder.
                I would offer 50 years in the Department of Correction[] with six
                years on the habitual at this point. So a total of 56 years.


                THE COURT: All right. So Mr. Gonzalez, you understand that
                offer?


                MR. GONZALEZ: I understand the offer and I told her once
                before I don’t—


                THE COURT: You reject it—


                MR GONZALEZ: —I don’t want to engage in—I don’t want to
                engage in any—




       1
         Gonzalez filed numerous motions for discharge pursuant to Criminal Rule 4 and motions to dismiss for
       “state misconduct” based on the State’s failure to bring him to trial within seventy days. See, e.g., Appellant’s
       App. Vol. 2 at 117 (emphasis removed). The trial court denied each of those motions.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020                     Page 5 of 11
               THE COURT: You reject it?


               MR. GONZALEZ: Yeah.


               THE COURT: Okay. That’s all I need to know.


       Tr. Vol. 2 at 67-68.


[13]   The court held a bifurcated trial beginning on July 29. Following the first phase

       of the trial, the jury found Gonzalez guilty of murder. Prior to the second

       phase of the trial, the following conversation occurred between the court and

       the parties:


               THE COURT: And you were going to say something to Mr.
               Gonzalez?


               [STATE]: Yes.


               THE COURT: You may.


               [STATE]: We would—the State would not be opposed if the
               Defendant wished to exercise his right to waive the jury trial
               portion and have Your Honor hear the case for the habitual
               phase. The Defendant also—we would make a plea offer to the
               Defendant on the habitual if he wanted to admit to the two
               priors. I believe the range is 6 to 20. We would be willing to
               offer 15 years on that portion. Then obviously sentencing for the
               jury conviction would be at a later date. Or the Defendant could
               always plead open to the habitual as well.


               MR. GONZALEZ: I do not.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020   Page 6 of 11
               THE COURT: Okay. So you want to go forward with this
               portion of the jury trial?


               MR. GONZALEZ: I don’t believe you need to read this to the
               jury.


               THE COURT: No, . . . this has to be read to the jury.


               MR. GONZALEZ: Say that again?


               THE COURT: If you want to go forward on this part.


               MR. GONZALEZ: Yeah.


       Tr. Vol. 4 at 142-43.


[14]   Following the second phase of the trial, the jury found that Gonzalez was a

       habitual offender. The court entered judgment of conviction accordingly and

       sentenced Gonzalez to an aggregate sentence of eighty years in the Department

       of Correction. This appeal ensued.


                                      Discussion and Decision
                                      Issue One: Motion to Continue

[15]   Gonzalez first asserts that the trial court erred when it granted the State’s

       motion to continue his trial date outside of the timeframe required by his

       speedy-trial request. The right of an accused to a speedy trial is guaranteed by

       the United States and Indiana Constitutions. U.S. Const. amend. VI; Ind.

       Const. art. 1, § 12. Indiana Criminal Rule 4 implements those rights and

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020   Page 7 of 11
       generally requires a criminal defendant to be brought to trial within seventy

       days of his speedy-trial request. Ind. Criminal Rule 4(B)(1).


[16]   However, among other reasons for extension of that time frame, Indiana

       Criminal 4(D) provides as follows:


               If when application is made for discharge of a defendant under
               this rule, the court be satisfied that there is evidence for the state,
               which cannot then be had, that reasonable effort has been made
               to procure the same and there is just ground to believe that such
               evidence can be had within ninety (90) days, the cause may be
               continued[.]


[17]   As this Court has explained:


               Thus, in order to grant a continuance as provided in Rule 4(D),
               the trial court must be satisfied that the State made a reasonable
               effort to procure the evidence. Whether the requested delay is
               reasonable should be judged according to the circumstances of
               the particular case. In addition, we evaluate the reasonableness
               of the State’s request for a trial delay in light of the information
               known or available to it at the time of the request. As a general
               rule, a trial court’s decision to grant a Rule 4(D) continuance is
               reviewed for an abuse of discretion.


       Dilley v. State, 134 N.E.3d 1046, 1049-50 (Ind. Ct. App. 2019) (citations

       omitted).


[18]   Here, the State filed a motion to continue Gonzalez’s trial pursuant to Criminal

       Rule 4(D) based on the unavailability of DNA test results. On appeal,

       Gonzalez asserts that the court abused its discretion when it granted that


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020   Page 8 of 11
       motion because the State made no “reasonable effort” to procure the DNA

       evidence. Appellant’s Br. at 19. We cannot agree.


[19]   Here, the State submitted several items to the laboratory to be tested for DNA,

       and the State received the initial results on June 12. Based on the initial results,

       which indicated the presence of male DNA, the State requested additional

       testing. As of a hearing on June 17, the State believed that the additional test

       results would be available before Gonzalez’s June 24 trial date. However,

       following that hearing, the DNA analyst informed the State that the testing

       would not be done by the trial date but that the results would be available in

       thirty days. At that point, the State promptly filed its motion to continue and

       asked that the DNA testing be expedited.


[20]   Contrary to Gonzalez’s assertion, the fact that the State ultimately received the

       test results prior to the initial trial date does not demonstrate that the State

       failed to take reasonable steps to procure that evidence. Rather, as discussed

       above, the State submitted the items for DNA testing in time to receive the

       initial results well before Gonzalez’s trial date. Then, when the State asked for

       additional testing, it did so with the understanding that the additional test

       results would also be available prior to trial. The State only filed its motion to

       dismiss after it had learned that the results would not be ready in time. And the

       State filed its motion based on the information known or available to it at that

       time. See Dilley, 134 N.E.3d at 1050. It was not until after the hearing on the

       State’s motion that the State received the results.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020   Page 9 of 11
[21]   We hold that, under the facts of this case, the State made a reasonable effort to

       obtain the additional DNA results in time for Gonzalez’s initial trial date. The

       trial court did not abuse its discretion when it granted the State’s motion to

       continue.


                                     Issue Two: Gonzalez’s Sentence

[22]   Gonzalez next contends that the trial court improperly inquired into the

       “specifics” of the plea negotiations between Gonzalez and the State.

       Appellant’s Br. at 25. He also asserts that, because the offers were solicited by

       and communicated in front of the court, the court “was aware of what the State

       would settle for” and “suggested that he would receive something more if he

       went to trial.” Id. And he maintains that, as a result, he received a sentence

       that “was significantly in excess of what was offered.” Id. Accordingly,

       Gonzalez asks us to reduce his sentence.


[23]   We first note that, to the extent we can discern Gonzalez’s argument on this

       issue, he has not supported it with cogent reasoning. In addition, Gonzalez has

       not cited any case law or other legal authority to support his contention that,

       even if the court improperly participated in plea negotiations, the appropriate

       remedy would be a reduced sentence. As such, Gonzalez has waived this issue

       for our review. See Ind. Appellate Rule 46(A)(8)(a).


[24]   In any event, the record does not support Gonzalez’s claim that the trial judge

       improperly solicited a plea offer or participated in plea negotiations. On the

       contrary, the record demonstrates that, at a pretrial hearing, the court simply


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020   Page 10 of 11
       asked the State if it had made an offer to Gonzalez. See Tr. Vol. 2 at 67. The

       State responded with the specific terms of a plea offer, which Gonzalez rejected.

       Similarly, following the first phase of the trial, the court asked the State if it had

       “something to say” to Gonzalez. Tr. Vol. 4 at 142. Again, the State responded

       by offering Gonzalez a plea deal for the habitual offender enhancement, which

       Gonzalez rejected. At no point during either of those conversations did the

       court solicit the details of the offers, attempt to convince Gonzalez to accept the

       offers, or imply that Gonzalez would receive a harsher sentence if he declined

       the offers. As the trial court did not improperly interfere with the plea

       discussions, Gonzalez’s argument on this issue must fail. 2


[25]   In sum, we affirm Gonzalez’s convictions and sentence.


[26]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       2
         Gonzalez makes no argument that the trial court abused its discretion when it sentenced him or that his
       sentence is inappropriate in light of the nature of the offense or his character.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2295 | October 1, 2020                Page 11 of 11